Citation Nr: 1128521	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  03-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for pelvic inflammatory disease (PID).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to December 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 1992 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO increased the disability rating for the Veteran's pelvic inflammatory disease to 10 percent.

In May 2004, the Veteran testified at a personal hearing before a Veterans Law Judge.  The Board remanded this case in October 2004, March 2006, May 2007, and June 2009.

At this time, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2004, the Veteran had a hearing before a Veterans Law Judge (VLJ).  The VLJ who conducted the hearing is no longer employed by the Board due to retirement.  The Board asked the Veteran whether she wanted to have another hearing.  The Veteran responded that she did want to have another hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, before a Veterans Law Judge, at the RO.  Associate a transcript of the hearing with the Veteran's claims file.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


